Scott, Judge,
delivered tbe opinion of the court.
It is not easy to see how this judgment can be reversed, as there is evidence in the record showing that tbe defendant obstructed with his fence both the old and tbe new road. No owner of land over which a road passes has any right to make any change in it but in the manner prescribed by law. Experience shows that the public generally suffers by such changes, and that they are made with an eye to the interest alone of the owner of the land. So far from the change here having been made by authority of law, it seems an attempt was made to effect it, but, for some cause not stated, it did not succeed. Suppose the land which was used as a new road had belonged to another than the defendant, could it have been pretended that the space of five or six years, during which it was used, was ,evidence of a dedication of the right of way ? If it could not be, then the owner not having dedicated his land, he might have enclosed it, and thus the public would have been deprived of a road altogether. When use alone is relied on as evidence of a dedication of a right of way to the public, disconnected with any act of the owner showing an intention to dedicate, it must continue the length of time necessary to bar an action to recover the possession of the land. It would seem to follow that the same length of time would be necessary to raise a presumption of an abandonment by the public of a right of way. (Missouri Institute of the Blind v. How et al. 27 Mo. 211.)
*261There was no evidence, as appears from the record, from which there conld arise any question as to the legality of the proceedings in opening the original road. The instruction therefore given for the State contained no error. The facts assumed in the instruction asked by the defendant did not constitute an abandonment of the established road, and therefore that instruction-was properly refused.
Affirmed.
The other judges concur.